Citation Nr: 0023702	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  93-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for miliaria 
rubra.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 1992, the RO 
denied service connection for a right hip disorder, 
hypertension, hearing loss, tinnitus, and for a mental 
disorder.  At the same time, the RO granted service 
connection for miliaria rubra and assigned a zero percent 
evaluation effective July 25, 1991.  The veteran perfected 
appeals with the denials of service connection for the right 
hip disorder, hypertension, hearing loss, tinnitus and for 
the mental disorder.  The veteran also perfected an appeal 
with the initial disability evaluation assigned for his 
miliaria rubra.  The Board denied the claims of entitlement 
to service connection for the right hip disorder and for 
hypertension by a decision dated October 17, 1995.  At the 
same time, the Board remanded the claim for an increased 
rating for miliaria rubra for additional evidentiary 
development.  In July 1996, the RO granted service connection 
for PTSD.  In August 1998, the RO granted service connection 
for hearing loss and tinnitus and also granted an increased 
rating to 10 percent for the service-connected miliaria 
rubra.  The effective date assigned for the 10 percent rating 
was July 25, 1991.  

As reported above, an increased rating to 10 percent has been 
granted by the RO subsequent to the veteran's appeal of the 
initial disability evaluation assigned for the miliaria 
rubra.  The appellant is generally presumed to be seeking the 
maximum benefit available by law, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not expressed satisfaction with the 
rating assigned.  Thus the only issue currently on appeal is 
as set out on the title page.


REMAND

Initially the Board notes the claim of entitlement to a 
rating in excess of 10 percent for miliaria rubra is well 
grounded.  In general, an allegation of increased disability 
is sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected miliaria rubra (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased rating is well 
grounded.   

Review of the claims file reveals the last time the veteran's 
service-connected miliaria rubra was evaluated by VA for 
compensation and pension purposes was in April 1997.  At that 
time, the examiner noted a few purpuric macules on the right 
forearm and face.  There was also an erythematous patch on 
the posterior neck.  An August 1997 addendum to the April 
1997 VA examination report included the notation that the 
examiner was unable to determine, based on a review of 
photographs of the veteran, if the lesions shown were 
miliaria rubra.  The assessment was purpuric lesion rule out 
porphyria cutanea tarda.  It was noted the skin lesion on the 
veteran was psychological and no medical treatment was 
provided.  The examiner did not comment on whether there was 
constant itching or marked disfigurement.  

On a Report of Contact dated in August 1998, it was noted 
that the veteran brought in photos of his skin disability and 
claimed that the disability had increased in severity.  

The Board finds the April 1997 VA examination is too old to 
adequately rate the service-connected disability particularly 
in light of the veteran's assertions that the symptomatology 
attributed to the disability increased subsequent to the 
April 1997 examination.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994) (Two year old examination was too remote).

The Board notes that at the time of the April 1997 VA 
examination, the veteran reported that he had intermittent 
pruritic rashes over many years which may be worse in the 
summer.  An examination should therefore be scheduled at a 
time when the condition is at its worst to comply with the 
Court's holdings, if possible.  See M 21- 1, Part VI, para. 
1.01e and 1.13c (Change 38), Bowers v. Derwinski, 2 Vet. App. 
675, 676 (1992) and Ardison v. Brown, 6 Vet. App. 405 (1994).  

Review of the report of the April 1997 VA examination does 
not indicate that the examiner had access to and reviewed the 
veteran's claims file in conjunction with the preparation of 
his report.  The Court has held that examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Procelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for an 
evaluation in excess of 10 percent for 
miliaria rubra.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all identified evidence 
that has not already been obtained.  In 
any event, the RO should obtain any 
relevant VA treatment records that have 
not been associated with the claims file.  

2.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current extent of the 
veteran's service-connected miliaria 
rubra.  The examination should be 
scheduled when the disability is in a 
state of exacerbation, if possible.  All 
pertinent clinical findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review prior to examining the veteran 
and such should be acknowledged in the 
examination report.  After the 
examination, the examiner should 
specifically comment as to whether or not 
the veteran's service-connected skin 
disorder results in constant exudation or 
constant itching, or extensive lesions or 
marked disfigurement.  This is requested 
to specifically address the presence or 
absence of pathology required for the 30 
percent rating under Diagnostic Code 
7806.  The examiner should also specially 
be requested to comment on whether the 
service-connected skin disorder does or 
does not involve ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or produces 
exceptional repugnance.  This is 
requested to address the presence or 
absence of pathology required for the 50 
percent rating under Diagnostic Code 
7806.

3.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any necessary 
additional development should be 
conducted.

4.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions including Fenderson v. West, 12 
Vet. App. 119 (1999) regarding staged 
ratings.  If the claim remains in a 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
includes any additional pertinent laws 
and regulations and a full discussion of 
action taken on the veteran's claims.  
The applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


